Bloodworth, J.
1. This court will not say that the judge of the trial court abused his discretion in overruling the motion for a continuance of the case.
2. For no reason alleged did the court err in allowing the solicitor-general *152to exhibit to each of two witnesses certain bottles “supposed to contain liquor that was alleged to have been purchased from the defendant,” and on each of which was pasted certain written memoranda.
Decided July 26, 1927.
Rehearing denied August 12, 1927.
I. J. Bussell, H. IF. Wilson, D. M. Parker, for plaintiff in error.
IF. G. Parker, solicitor, contra.
3. Certain bottles witli figures and. words pasted thereon as follows, “11-3-26 Guthrie. M. C. Sapp.” and “-11-3-26 Bought from H. S. Guthrie Paid $5.00 for one half gallon. M. C. Sapp,” were admitted in evidence. This is alleged to be error because “of the written statements thereon which were placed on them out of the presence of the defendant, and because they were, prejudicial to the defendant.” These bottles were positively identified as those containing whisky bought of the accused, and witness Sapp swore that lie put the labels on them. The bottles and their contents were admissible, and there was no motion to have' the labels removed before the bottles were sent to the jury. Witness Sapp had testified to everything shown bj' the labels. Neither the bottles nor the labels thereon were inadmissible for the .reasons above assigned. ;
4. None of the excerpts from the charge of which complaint is made in the special grounds of the motion- show reversible error.
5. The verdict was demanded by the evidence.

Judgment affirmed.


Broyles, O. J., and Luke, J., concur.